In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00471-CR
       ___________________________

      Ex parte Franklin Robert Elkins


 On Appeal from Criminal District Court No. 2
            Tarrant County, Texas
  Trial Court No. C-2-W011598-0842389-D


Before Womack, J.; Sudderth, C.J.; and Wallach, J.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

         Franklin Robert Elkins attempts to appeal from the trial court’s order

recommending that the Texas Court of Criminal Appeals deny his pro se Article 11.07

application for writ of habeas corpus seeking postconviction relief from his May 26,

2004 conviction for intoxication manslaughter. See Tex. Code Crim. Proc. Ann. art.

11.07.

         This court has no jurisdiction over postconviction applications for writs of

habeas corpus in felony cases. See id. art. 11.07, § 3; Bd. of Pardons & Paroles ex rel.

Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995)

(orig. proceeding) (stating that “[j]urisdiction to grant post conviction habeas corpus

relief on a final felony conviction rests exclusively with” the Court of Criminal

Appeals). Accordingly, by letter dated December 18, 2019, we notified Elkins of our

concern that this court lacks jurisdiction over this appeal and warned him that we

could dismiss it for that reason unless we received a response showing grounds for

continuing it. See Tex. R. App. P. 44.3. Elkins filed a response, but it does not show

grounds for continuing this appeal.1 We therefore dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                                      Per Curiam


Delivered: January 30, 2020

       In his response to our jurisdiction letter, Elkins requested that we appoint
         1

counsel to assist him with filing his brief. We deny his request as moot.

                                             2